          Case 1:19-cv-03244-AJN Document 45 Filed 12/28/20 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 SECURITIES AND EXCHANGE
 COMMISSION,                                        No. 19-cv-3244-AJN

                Plaintiff,
                                                     NOTICE OF MOTION
                                                     TO WITHDRAW AS COUNSEL

        v.

 ABRAAJ INVESTMENT
 MANAGEMENT LIMITED, and ARIF
 NAQVI,

                Defendants.




PLEASE TAKE NOTICE that, upon the Declaration of Matthew L. Mazur, dated December 28,

2020; the Declaration of Arif M. Naqvi consenting to the motion to withdraw, dated December

28, 2020; and the accompanying Memorandum, Dechert LLP will move this Court, before the

Honorable Alison J. Nathan, at the United States Courthouse, 40 Foley Square, New York, New

York, on a date and time to be determined by the Court, for an order, pursuant to Local Civil

Rule 1.4, granting permission for Dechert LLP, including Andrew J. Levander, Hector Gonzalez,

Matthew L. Mazur, and Mariel R. Bronen, to withdraw as counsel to Defendant Arif Naqvi, and

for such other and further relief as this Court may deem just and proper.




                                                1
         Case 1:19-cv-03244-AJN Document 45 Filed 12/28/20 Page 2 of 2




Dated:       December 28, 2020             Respectfully submitted,

                                           DECHERT LLP
                                           1095 Avenue of the Americas
                                           New York, NY 10036
                                           (212) 698-3500



                                           /s/ Matthew L. Mazur
                                           Andrew J. Levander
                                           Hector Gonzalez
                                           Matthew L. Mazur
                                           Mariel R. Bronen
                                           andrew.levander@dechert.com
                                           hector.gonzalez@dechert.com
                                           matthew.mazur@dechert.com
                                           mariel.bronen@dechert.com

                                           Attorneys for Defendant Arif Naqvi




                                       2
